Citation Nr: 0326707	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  96-19 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for xerosis and 
secondary pruritis as a result of exposure to Agent Orange.

2.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the lumbar spine with L5 
radiculopathy.

4.  Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the thoracic spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1968 to May 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 1995 
rating decision by the St. Petersburg, Florida, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In March 1998, the Board, among other things, remanded the 
issues of entitlement to a rating in excess of 30 percent for 
PTSD, a rating in excess of 10 percent for arthritis of the 
thoracic and lumbar spine with lumbar strain, and a total 
rating based upon individual unemployability (TDIU) to the RO 
for additional development.  In a June 2000 rating decision 
the RO, in pertinent part, granted an increased 70 percent 
rating for PTSD, granted separate 10 percent ratings for mild 
degenerative arthritis of the lumbar spine with L5 
radiculopathy and mild degenerative arthritis of the thoracic 
spine, and granted TDIU effective from September 20, 1994.  
In February 2001, the Board remanded the issues on appeal to 
the RO for further development.  The Board also noted that 
the issue of entitlement to service connection for xerosis 
and secondary pruritis as a result of exposure to Agent 
Orange was properly on appeal without regard to finality of a 
prior Board decision.

In correspondence dated in September 2000 and May 2001 the 
veteran raised claims for entitlement to service connection 
for residuals or cysts to the right hand, neck, and stomach 
and for hepatitis C as a result of Agent Orange exposure.  
These matters are referred to the RO for appropriate action.

The issues of entitlement to a rating in excess of 70 percent 
for PTSD, a rating in excess of 10 percent for degenerative 
arthritis of the lumbar spine with L5 radiculopathy, and a 
rating in excess of 10 percent for degenerative arthritis of 
the thoracic spine are addressed in the remand section of 
this decision.

FINDING OF FACT

The veteran's xerosis and secondary pruritis were not 
incurred in or aggravated by active service; they are not 
shown to have developed as a result of Agent Orange exposure.  


CONCLUSION OF LAW

The veteran's xerosis and secondary pruritis were not 
incurred in, aggravated by, or otherwise related to active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  VA has also revised the provisions of 38 C.F.R. § 
3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  The VCAA and implementing regulations apply in the 
instant case.  See VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met.  The veteran and his 
representative were notified of the VCAA and how it applies 
to his service connection claim by correspondence dated in 
July 2001.  As the veteran has been kept apprised of what he 
must show to prevail in these claims, what information and 
evidence he is responsible for, and what evidence VA must 
secure, there is no further duty to notify.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The VCAA requires that VA provide medical examinations or 
obtain medical opinions when necessary for an adequate 
decision.  The veteran underwent a VA compensation 
examination pertinent to his claim in September 1995.  The 
Board finds medical evidence sufficient for an adequate 
determination of the matter addressed in this decision has 
been obtained.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2002).  

Where a veteran served 90 days or more of continuous, active 
military service during a period of war and certain chronic 
diseases become manifest to a degree of 10 percent within one 
year from date of termination of service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

Certain disorders associated with herbicide agent exposure in 
service, including chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda, may be 
presumed service connected.  See 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  Veterans diagnosed 
with an enumerated disease who, during active service, served 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307. 

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 61 Fed. Reg. 41442 (1996); 64 
Fed. Reg. 59232, 59236-37 (1999).  Xerosis and secondary 
pruritis are not enumerated disorders.  38 C.F.R. § 3.309(e).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim for service connection may still be 
granted if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The United States Court of Appeals (Federal Circuit Court) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  The Federal Circuit Court has 
also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2002).

In this case, service records show the veteran served in the 
Republic of Vietnam from November 1968 to November 1969.  
Service medical records show the veteran was treated for 
"jungle rot" to the right foot during active service, but 
that he denied a history of any other skin diseases at his 
March 1970 separation examination.  Private medical records 
dated in February 1973 show the veteran was treated for an 
allergic rash to the face and neck; however, no opinion as to 
etiology was provided.  VA examination in June 1981 included 
diagnoses of tinea pedis and seborrheic dermatitis of the 
face without opinion as to etiology.  

VA medical records dated in October 1992 show he was treated 
for fibroepithelial polyps and mild seborrheic dermatitis.  
Private medical records dated in February 1994 show he was 
treated for urticaria.  

On VA examination in September 1995 the veteran complained of 
itching to the truck and extremities since returning from 
Vietnam.  He stated the disorder was due to his exposure to 
Agent Orange.  The examiner noted the veteran had very dry 
skin diffusely to the trunk and extremities.  The diagnoses 
included xerosis, possibly due to harsh soaps the veteran 
used, and pruritis, most likely secondary to xerosis.  

Based upon the evidence of record, the Board finds a 
persuasive VA medical opinion demonstrates the veteran's 
xerosis and secondary pruritis were not incurred in, 
aggravated by, or otherwise related to active service.  In 
fact, the September 1995 examiner stated the disorders were 
most likely related to his use of harsh soaps.  The only 
evidence of a present skin disorder related to active service 
or to exposure to Agent Orange is the veteran's own opinion.  
While he is competent to testify as to symptoms he 
experiences, he is not competent to provide a medical opinion 
because this requires specialized medical knowledge.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Therefore, the Board finds entitlement to service connection 
for xerosis and secondary pruritis is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to service connection for xerosis and secondary 
pruritis as a result of exposure to Agent Orange is denied.




REMAND

As noted above, there was a significant change in the law 
during the pendency of this appeal and regulations 
implementing the VCAA have been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

The revised VCAA duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  In 
claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  

It is significant to note that the veteran last underwent VA 
compensation and pension examinations for his service-
connected PTSD and thoracic and lumbar spine disorders in 
July 1998.  Since that time there have been two regulatory 
changes to the criteria for rating disc 
syndrome/radiculopathy under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, and recent outpatient treatment records reflect 
complaints of increased symptomatology.  The fulfillment of 
the statutory duty to assist includes providing additional 
thorough and contemporaneous medical examination which takes 
into account the records of prior medical treatment so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board 
finds additional VA examinations are advisable prior to 
appellate review.  

In addition, the present record does not show the veteran has 
been advised of the recently revised criteria for rating 
disabilities of the spine (see 38 C.F.R. § 4.71a, Code 5293 
(effective September 23, 2002); see also 68 Fed. Reg. 51454 
(Aug. 27, 2003) (revising criteria for rating disabilities of 
the spine effective September 26, 2003).  Therefore, the 
veteran should be provided notice of these changes and his 
claims should be considered in light of all applicable law.

Accordingly, the case is REMANDED for the following:

1.  The veteran should be requested to 
identify all VA and non-VA health care 
providers that have treated him for the 
issues on appeal since July 1998.  The RO 
should obtain complete copies of the 
medical records (not already in the 
claims folder) from all identified 
sources.  

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the current nature and severity 
of his service-connected PTSD.  The 
claims folder must be available to, and 
reviewed by, the examiner.  All clinical 
findings should be reported in detail.  
Such tests as the examining physician 
deems necessary should be performed.  

The examiner is requested to provide a 
detailed account of the manifestations of 
any present psychiatric disability and to 
specify which symptoms are associated 
with each disorder.  If certain 
symptomatology cannot be disassociated 
from one disorder or the other, it should 
be so specified.  

The examiner must provide an opinion as 
to the overall social and occupational 
impairment caused solely by the veteran's 
service-connected PTSD.  The examiner 
should also provide a Global Assessment 
of Functioning Score (GAF) indicating the 
level of impairment produced by the 
service-connected disability.  In 
addition, the examiner should render an 
opinion whether the service-connected 
PTSD alone prevents employment.  

3.  The veteran should be scheduled for a 
VA orthopedic examination for opinions as 
to the current nature of his service-
connected degenerative arthritis of the 
thoracic and lumbar spines with L5 
radiculopathy.  The examiner should 
conduct any tests or studies necessary 
for an adequate opinion, to include range 
of motion studies of the thoracic and 
lumbar spines and a comprehensive 
neurologic evaluation.  Any additional 
loss of motion due to objective evidence 
of functional loss due to pain on use or 
due to flare-ups should be noted.

The examiner should address all present 
symptom manifestations appropriate to the 
site of any diseased disk and, if 
applicable, the degree to which the 
disorder has resulted in a specific nerve 
group impairment (e.g., complete or 
incomplete (mild, moderate, or severe) 
paralysis).  The examiner should also 
discuss whether the veteran has 
experienced any incapacitating episodes 
over the previous 12 months as a result 
of these disorders.  The claims folder 
must be available to, and reviewed by, 
the examiner.  The examiner should 
provide a complete rationale for any 
opinion given.

4.  The RO should review the veteran's 
claims in light of all additional 
evidence received since the March 2003 
supplemental statement of the case 
(SSOC).  If the benefits sought remain 
denied, the RO should issue an 
appropriate SSOC, with consideration of 
all recently revised criteria for rating 
disabilities of the spine (see 38 C.F.R. 
§ 4.71a, Code 5293 (effective September 
23, 2002); see also 68 Fed. Reg. 51454 
(Aug. 27, 2003) (revising criteria for 
rating disabilities of the spine 
effective September 26, 2003).  The RO 
should consider the veteran's increased 
PTSD rating claim in light of the revised 
rating criteria for mental disorders 
effective November 7, 1996.  The veteran 
and his representative should have the 
requisite period of time to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 



